Citation Nr: 0715003	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  99-02 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, Daughter, and Mr. E.M.D.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967.  He died in August 1990.  The appellant is his 
surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The Board denied the claim in April 
2003.  On further appeal, in December 2003, the U.S. Court of 
Appeals for Veterans Claims vacated the Board decision and 
remanded the matter for readjudication.  In July 2006, the 
Board remanded the matter for compliance with due process 
requirements.    


FINDINGS OF FACT

1.  The veteran served in Vietnam and is presumed to have had 
herbicide exposure in Vietnam.  

2.  The veteran died in August 1990, of hepatorenal syndrome 
due to, or as a consequence of, alcohol abuse and intravenous 
drug abuse.  Human immunodeficiency virus (HIV) secondary to 
intravenous drug abuse is a significant condition that 
contributed to death.

3.  Service connection was not in effect for any disability 
during the veteran's life.

4.  VA does not recognize hepatorenal syndrome as associated 
with herbicide exposure.

5.  The veteran's cause of death is not etiologically related 
to any incident of service, including presumed exposure to 
herbicides.

6.  The veteran's death is not shown to have been caused, 
hastened, or substantially or materially contributed to, by 
an herbicide agent during service.

7.  The record does not include competent evidence 
establishing a nexus between in-service herbicide exposure 
and onset of disorders that caused the veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1116, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection - Cause of the Veteran's Death

Service connection is granted for the cause of a veteran's 
death with evidence that a service-connected disability 
caused death or contributed materially or substantially to 
produce death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2006).  A service-connected disability is considered 
the principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death, however, is inherently one not related to a principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death; rather, it must be shown 
that there was a causal link.  38 C.F.R. § 3.312(c).  

The veteran died in August 1990, at age 45.  The death 
certificate lists as the immediate cause of death hepatorenal 
syndrome due to, or as a consequence of, hepatorenal syndrome 
secondary to alcohol abuse and intravenous drug abuse.  A 
significant condition listed as contributing to death, but 
not resulting in the underlying cause of death, is HIV 
secondary to intravenous drug abuse.  Service connection was 
not in effect for any disability during the veteran's 
lifetime.  Thus, here, a favorable decision is possible with 
evidence that the immediate cause of the veteran's death or 
the significant condition contributing to death was incurred 
in, or aggravated by, service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).         

The appellant contends that her husband died of a condition 
that was directly related to service as it was diagnosed and 
treated in 1967.  Alternatively, she contends that he died of 
a condition associated with herbicide exposure in Vietnam.  
Changes were made to 38 U.S.C.A. § 1116 by the "Veterans 
Education and Benefits Expansion Act of 2001", Pub. L. No. 
107-103, 115 Stat. 976 (2001), during this appeal.  
Previously, a veteran was presumed exposed to herbicide if he 
both served in Vietnam during the required time frame and had 
one of the listed diseases.  Under the amendment in effect 
since December 27, 2001, the presumption of exposure to 
herbicides is provided to all veterans who served in Vietnam 
during the Vietnam Era. A veteran who served in Vietnam 
during the Vietnam era is presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative, contrary evidence.  38 U.S.C.A. § 1116(f).  The 
veteran's entire active duty period is encompassed within the 
"Vietnam era" (38 C.F.R. § 3.2(f)) and there is evidence 
that he served in Vietnam, and thus, he is presumed to have 
had herbicide exposure.  


The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even without evidence of such disease during service, 
and provided further that the requirements of 38 C.F.R. § 
3.307(d) are satisfied: chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, soft-tissue sarcoma, and 
certain respiratory cancers.  38 C.F.R. § 3.309(e).  These 
diseases shall have become manifested to a degree of 10 
percent or more any time after service, except that chloracne 
or other acneform disease consistent with chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy shall have become manifest to a degree of 10 
percent or more within a year after the last date of 
herbicide exposure during active duty.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The veteran's service medical records document one treatment, 
in May 1967, for upset stomach.  The October 1967 separation 
medical examination report documents normal clinical 
evaluation for the abdomen and viscera.  

Post-service medical evidence reveals that the veteran was 
treated at a VA facility in March 1978, for complaints of 
epigastric burning and difficulty swallowing.  Heavy alcohol 
use was noted to have occurred prior to these symptoms.  
Medical history included an ulcer in 1975.  The veteran 
reportedly had worked in dry cleaning.  After a cardiology 
consultation, the assessment was gastritis and esophagitis.  
In February 1979, the veteran complained of vomiting bright 
red blood.  He said that he was seen eight months previously 
for an ulcer, treated with Maalox.  The admission diagnoses 
included GI (gastrointestinal) bleeding secondary to 
alcoholic gastritis, gastric ulcer, esophageal tear and 
esophageal varices, although the last two were deemed 
doubtful.  In March 1979, the veteran was noted to have 
increased liver function tests and to be a heavy alcoholic 
who had recently been discharged for an upper GI bleed, but 
without reported symptoms at that time.  A liver scan was 
normal.  The gastrointestinal consultation resulted in an 
assessment of gastric ulcer, alcoholic.  The discharge 
summary listed diagnoses of alcoholism; GI bleeding- alleged; 
and history of gastric ulcer.

In June 1979, the veteran was treated for a jaw problem.  In 
February 1981, the veteran was involved in a motor vehicle 
accident and suffered a head injury.  In June 1984, the 
veteran sought treatment for bilateral flank pain.  He denied 
nausea and vomiting, but reported hematuria.  He said that he 
had had treatment for similar symptoms.  The diagnosis was 
prostatitis.  In April 1986, the veteran again sought 
treatment for bloody urine and said that the previous episode 
had been 3-4 years ago.  The diagnosis was prostatitis.  That 
same month, he was admitted to a VA hospital for substance 
abuse treatment; he reported a 15-16 year history of alcohol 
dependence, as well as 10-15 years of cocaine abuse and 3-4 
years of crack cocaine abuse.  He said that his first 
hospital admission was in 1967 due to melena and that an 
ulcer was found on an upper GI series.  He reported a second 
admission in 1977 for hematuria.  The doctor who conducted 
the initial history and physical examination stated that the 
veteran's old charts must be reviewed.  The admission nursing 
assessment indicates that the veteran reported two previous 
VA hospital admissions (1978 and 1981).  Each one was related 
to his alcohol abuse and included complaints of GI pain and 
hematuria.  The only medical condition treated during this 
hospitalization was prostatitis.  In December 1988, the 
veteran was treated for a right knee injury.

In February 1989, the veteran was admitted to a VA hospital 
for treatment of fever, chills and a productive cough.  He 
reported that he had undergone an appendectomy in 1980 at 
Jacoby Hospital and that he had been shot in the leg in 
service.  He denied any gastrointestinal disturbances and any 
history of renal disease.  During the hospital stay, elevated 
liver function tests were recorded and attributed to 
alcoholic hepatitis.  No renal problem was noted.

An April 1989 note indicates that the veteran was an 
intravenous drug abuser, that he was HIV positive, that he 
did not have diarrhea, that he had hypertension, and that he 
had recently been hospitalized for treatment of pneumococcal 
pneumonia.  The physician noted that previous medical history 
included peptic ulcer disease (PUD) 5-6 years previously, 
associated with alcohol use.  In May 1989, the veteran 
reportedly complained of right upper quadrant pain and yellow 
eyes of two weeks duration, along with two days of dark 
urine.  He was noted to have been binging on alcohol since 
his hospital discharge.  The clinical assessment was probable 
alcoholic hepatitis and mild prostatitis.  In June 1989, he 
was admitted to a VA hospital for treatment of that 
condition.  During that hospital stay, it was discovered that 
he was positive for Hepatitis B.  No renal problems were 
noted.  No ulcer condition was noted or treated.  A July 18, 
1989 outpatient note indicates that the veteran had no 
abdominal pain, vomiting or diarrhea.

In February 1990, the veteran sought treatment for complaints 
of spitting up blood; he said that he was coughing and 
vomiting before spitting up the blood.  He said that he had 
been bleeding from his gums for two days.  He was diagnosed 
with tonsillitis.  In May 1990, he sought emergency treatment 
after he was mugged and beaten; on examination, there was 
right flank tenderness and microhematuria.  In June 1990, he 
was again admitted to a VA hospital for treatment of an upper 
GI bleed.  He denied any previous esophagastroduodenoscopy or 
upper GI series.  He underwent an esophagastroduodenoscopy on 
June 26, 1990.  The total stomach was examined and no 
discrete ulcer was noted.  There were blood clots and coffee 
grounds in the stomach.

The veteran was readmitted on July 12, 1990.  He underwent an 
emergency endoscopy the next day because of his continued 
bleeding from an upper source.  The midesophagous revealed a 
small erosion and three small non-bleeding lesions.  The 
examination of the distal esophagus and stomach was limited 
by a large amount of fresh blood.  Several small lesions 
oozing fresh blood were observed.  The pylorus, antrum and 
duodenum were without mucosal abnormality.  The assessment 
was probable herpetic lesions of the esophagus; midesophageal 
erosion secondary to nasogastric tube placement; and gastric 
lesions that did not appear to be varices.  Lesions of 
Kaposi's sarcoma could not be ruled out.

Surgery was advised and a subtotal gastrectomy and 
splenectomy were performed.  The operative note indicates 
that the liver was cirrhotic in appearance.  The gastric 
mucosa contained a moderate number of small punctuate 
lesions.  No gross or bleeding sites were seen in the 
stomach.  The associated pathology report revealed that no 
ulcer, tumor or other pathology was recognized on gross 
examination.  Microscopic examination of the stomach revealed 
mild chronic inflammation in the mucosa and submucosa and 
focal mucosal and submucosal hemorrhage with necrosis.  A 
liver biopsy revealed moderate steatosis and chronic portal 
and lobular hepatitis with portal tract fibrosis.  The 
findings suggested non-A, non-B hepatitis.

A note dated July 27, 1990 indicates that the veteran had no 
known history of renal disease.  A note dated July 30, 1990 
indicates worsening renal failure that was most likely 
secondary to liver disease.  The next day, the abdomen was 
noted to be grossly distended with ascites.  The attending 
physician noted that the veteran had advanced liver disease 
with recent development of renal failure.  Over the next 
three days, the veteran's renal function continued to 
decline.  Testing of his urine was very suggestive of 
hepatorenal syndrome in a cirrhotic patient.  Thereafter, the 
veteran went into cardiac arrest and died.

In November 1994, the appellant was found eligible for 
participation in the Agent Orange Payment Program as a 
survivor of the deceased veteran.  In a July 1997 written 
statement and in her December 1998 VA Form 9, the appellant 
contended that the veteran's death certificate had been 
revised to show that Agent Orange was the cause of his death 
and that the revised death certificate was the basis for the 
grant of Agent Orange Payment Program benefits.  However, 
there is no evidence of record to show that any revision of 
the veteran's death certificate was ever made.

At the June 2000 Board hearing, the appellant testified that 
her husband had only VA treatment.  She stated that a judge 
had found that her husband had died due to Agent Orange 
exposure.  Hearing transcript, p. 4. The appellant's friend 
stated that the veteran was repeatedly admitted to a VA 
medical facility for an assortment of ailments, but the one 
constant was that he had a stomach problem that affected 
other organs, and expressed his belief that there was a 
chronological connection between herbicide and the veteran's 
illness and death. Hearing transcript, p. 7.

The evidence of record also contains a September 2000 written 
statement from a private internist.  He stated that the 
veteran's medical problems predated his HIV infection, and 
that the terminal event, hepatorenal syndrome complicated by 
herpetic esophagitis, is common with HIV/AIDS, but maintained 
that the HIV/AIDS was superimposed on an earlier illness.  He 
also stated that peptic ulcer disease and renal disease 
manifested by hematuria have been implicated as a 
complication of herbicide exposure.  However, he did not cite 
any authority for these assertions.  The doctor said that the 
veteran's admission in 1967 for melena was the first 
indication that the veteran was sick.

The RO requested clarification of the internist's statement.  
In March 2001, the doctor stated that he relied on the May 
1967 in-service finding of upset stomach and a medical 
admission note (for which he did not give a date) that 
included a past medical history of an admission to a VA 
hospital in 1967 for melena with an ulcer found on an upper 
GI series.  He further cited a February 1979 diagnosis of 
upper GI bleed and stated that upper GI bleeding is a sign of 
bleeding ulcer disease.  He stated that in the progression of 
HIV/AIDS, bleeding ulcer disease is a late complication and 
that the veteran's abdominal problems predated his HIV 
infection.

He further stated that Agent Orange can cause renal disease 
and that the veteran did display signs of possible renal 
involvement from 1977 onward.  He said that the veteran's 
last illness ended with hepatorenal syndrome and that how 
much of that was a sequela of his alcohol liver disease and 
how much was the sequela of an undiagnosed renal disease due 
to Agent Orange was unclear.  He opined that Agent Orange can 
"explain" the veteran's abdominal disease and his possible 
renal problems and that the veteran's HIV disease "can not 
explain" his abdominal problems in 1967.  He stated that it 
was "reasonable to conclude" that the veteran's long-term 
medical problems began with his exposure to Agent Orange.

The claim of entitlement to service connection for the cause 
of the veteran's death fails on two grounds.  First, the 
evidence of record indicates that the veteran did not suffer 
from an Agent Orange presumptive condition, but rather, 
hepatorenal syndrome secondary to alcohol and intravenous 
drug abuse.  Hepatorenal syndrome is not a presumptive 
diseases recognized as attributable to Agent Orange.  38 
C.F.R. §§ 3.307, 3.309(e).  Further, neither peptic ulcer 
disease, nor hematuria, is a presumptive disease recognized 
as attributable to Agent Orange.

The written statements of the appellant and her 
representative that the veteran's terminal disease process 
was causally connected to a presumptive disease are not 
probative as there is no evidence in the record that the 
appellant or her representative have any medical knowledge or 
expertise to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Moreover, the terminal medical records reflect no 
definitive finding diagnostic of any presumptive disease 
listed in 38 C.F.R. § 3.309(e); the medical reports of record 
reflect a diagnosis of liver cirrhosis and no evidence of any 
bleeding ulcer at the time of death.  Finally, the death 
certificate lists the immediate cause of death as hepatorenal 
syndrome due to, or as a consequence of, hepatorenal syndrome 
secondary to alcohol abuse and intravenous drug abuse - a 
finding consistent with the medical evidence of record.

Therefore, as a matter of law, the appellant is not entitled 
to the benefit of rebuttable presumption that the veteran's 
hepatorenal syndrome was caused by herbicide exposure.  To 
the extent the law is dispositive on an issue on appeal, the 
claim lacks legal merit.  See Sabonis v. Brown, 6 Vet. App. 
427, 430 (1994).


Second, the record on appeal does not show that the veteran's 
hepatorenal syndrome was incurred in service.  Review of the 
service medical records does not reveal any finding relating 
to liver problems or to renal problems.  Nor was any liver or 
kidney abnormality clinically shown.  The service medical 
records indicate a visit for an upset stomach May 1967, but 
there is no indication that the episode was other than acute 
and transitory.  The first clinical evidence of the existence 
of the fatal hepatorenal syndrome occurred in 1990, many 
years after discharge.

The Board has carefully considered the private internist's 
statements.  To the extent a physician's opinion states no 
more than that a medical condition 'could have' played a role 
in development of disability or death, the statement is 
speculative.  See, e.g., Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (stating that letter indicating a veteran may have 
been having symptoms of multiple sclerosis for many years, 
taken by itself, was speculative).  See also Perman v. Brown, 
5 Vet. App. 237, 241 (1993) (holding medical opinion in which 
doctor stated he could not provide 'yes' or 'no' response to 
question posed was "non-evidence"); Tirpak v. Derwinski, 2 
Vet. App. 609 (1993) (holding physician's statement that a 
veteran may or may not have died if a specific, medical 
procedure had been successful was not sufficient evidence to 
establish well-grounded claim).  Such statements are not 
sufficient to successfully support a claim for service 
connection.  Id. at 611.

In this case, the internist relied on one in-service 
complaint of 'stomach upset' and one listing of previous 
medical history noting a diagnosis of ulcer in 1967 to state 
that the veteran's upper gastric bleeding during his terminal 
illness related back to 1967.  There is no evidence in the 
service medical records that the stomach upset of May 1967 
was other than acute and transitory.  The veteran did not 
seek further treatment and the separation examination did not 
reveal a stomach abnormality.  The note of medical history 
the internist relied upon is found in an April 1986 VA 
hospital admission note.  It is not clear what records the 
internist had reviewed when he opined, as he seemed to be 
unaware of the date of that admission note.  It is clear from 
that note that the information about the 1967 ulcer finding 
was based on a report of the veteran because the Axis III 
diagnosis was questionable prostatitis along with a statement 
that a review of the old charts was needed.

VA medical records reveal that, in February 1979, the veteran 
reported that he had had a positive UGI series, however, the 
record of such test was not found during that 
hospitalization.  Over the next dozen years, the veteran was 
noted to have only 'history of peptic ulcer disease' and 
upper GI bleeding associated with heavy alcohol abuse.  
Furthermore, the veteran was described in the medical records 
as a poor historian.  Review of the veteran's treatment 
records dated in the 1970s indicates 1975 as the date of 
onset of the abdominal problem.

Most importantly, the veteran was not found to have PUD at 
the time of his death.  The June 26, 1990 
esophagastroduodenoscopy showed no discrete ulcer.  Notes 
taken in July 1990 (VA hospital admission) state that 
manifestation of active PUD was questionable.  No ulcer or 
tumor was found by gross examination of the surgically 
removed stomach and surgery successfully halted bleeding.  
There are no findings of renal disease anywhere in the 
medical records until terminal hospitalization.  Prior to 
that, the only urological condition ever diagnosed was 
prostatitis and hematuria was associated with episodes of 
prostatitis and/or heavy drinking or after physical assault.  
The veteran died of hepatorenal syndrome secondary to his 
alcohol and drug abuse.  The record does not indicate that, 
if he had not died from that condition or from HIV, that he 
would have died of PUD or some undiagnosed "possible renal 
involvement."  Under these circumstances the Board assigns 
the internist's statements, at best, marginal probative 
weight on the issue of etiology of the cause of the veteran's 
death.  See Swann v. Brown, 5 Vet. App. 229, 232-233 (1993).  

Further, following the Court's December 2003 Order vacating 
the Board's April 2003 decision, the Board solicited an 
expert medical opinion on the etiology of the veteran's cause 
of death.  In August 2004, a VA hepatologist who had reviewed 
the veteran's medical history as documented in the claims 
file opined that the veteran's presumed herbicide exposure 
could have played a minor role in accelerating his alcoholic 
cirrhosis, complicated with ascites, which finally led to the 
development of his hepatorenal syndrome and death.  The 
physician concluded, however, that it is more likely than not 
that his death was caused by end stage cirrhosis of the 
liver.  In March 2006, he supplemented his August 2004 
opinion with the following, in pertinent part: "[The 
veteran's] exposure to agent orange did not play a role in 
his unfortunate [d]eath.  It is more likely than not that his 
death was caused by hepatorenal failure, cirrhosis, and 
complicated human immunodeficiency virus."  The Board finds 
no inconsistency between the expert's two reports, and in 
particular, his former statement as to a possible minor role 
of herbicide exposure in the cause of death, and his 
subsequent, and ultimate, conclusion, that it is more likely 
than not that the cause of the veteran's death was a 
combination of hepatorenal failure, cirrhosis of the liver, 
and HIV status - none of which is shown to be related to 
active service.    Those two reports, when viewed in the 
context of negative evidence, including the private 
internist's statements which the Board finds warrants 
marginal probative value, are highly probative and 
unfavorable.
  
In conclusion, the Board finds that there is no 
interpretation or construction of the medical evidence of 
record that establishes or suggests that there is any 
etiological link between presumed herbicide exposure in 
Vietnam and subsequent development of hepatorenal syndrome.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Once 
again, the appellant's assertions of a causal link, 
inadequately supported by competent medical evidence, are not 
probative on causal link because the appellant, as a lay 
person, is not competent to offer medical opinions.  See 
Moray v. Brown, 5 Vet. App. 211 (1993).  The appellant also 
asserted that the fatal condition had its onset in 1967.  In 
this regard, first, there is no medical evidence establishing 
that the veteran was diagnosed with any hepatorenal syndrome 
before 1990, and second, there is no competent probative 
medical evidence indicating that upset stomach in May 1967 
was linked to subsequent incurrence of hepatorenal syndrome.  
Finally, the veteran is not shown to have died due to a 
disease presumed to be linked to herbicide exposure.   


Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against service connection.  
There is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Appeal was perfected on the issue of new and material 
evidence to reopen the cause-of-death claim before enactment 
of the law requiring the notice described above.  In December 
2000, shortly after the enactment of such law, the Board 
reopened the claim and remanded the reopened claim for 
further evidentiary development.  VA cannot be deemed to have 
erred in failing to provide such notice before issuance of 
the AOJ rating decision from which the appeal arose where no 
such notice was mandated.  In such a case, the veteran is 
entitled to notice during the appeal period.  Pelegrini v. 
Principi, 18 Vet. App. at 120.  Also, lack of notice as of 
December 2000 (Board decision reopening the claim) did not 
materially prejudice the veteran because that decision was 
favorable to the extent the claim was reopened.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question not addressed by the AOJ, the Board must consider 
whether prejudice occurred); 38 C.F.R. § 20.1102 (2006) 
(harmless error).   
 
Therefore, the issue is whether, during the appeal period 
from December 2000 forward, VA provided requisite notice, and 
to the extent there might have been substantive notice 
defect, whether material prejudice resulted therefrom.  First 
and foremost, notwithstanding any notice or lack thereof, 
evidence of the appellant's solicitation of a private 
internist's etiology opinion, as discussed in Section I 
above, is highly probative evidence of the appellant's 
appreciation of what evidence is material to a favorable 
decision.  That said, VA did provide notice in November 2006, 
advising the appellant that the evidence must show that the 
veteran died due to a service-related injury or disease, and 
of the appellant's and VA's respective claim development 
responsibilities.  That letter also included notice 
consistent with Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(notice of criteria on assignment of disability ratings and 
effective dates for degree of disability and service 
connection).  By November 2006, the claim was substantially 
developed and the appellant was represented by an attorney.  
That letter, a copy of which was sent to the attorney, 
advised the appellant that she may submit any evidence in her 
possession that she believes might be pertinent to her claim.  
Counsel's return communication indicated that no additional 
argument or evidence would be submitted.  Even after the 
December 2006 Supplemental Statement of the Case, which 
included 38 C.F.R. § 3.159, from which the "fourth element" 
notice requirement is derived, was issued, neither the 
appellant, nor counsel, responded thereto.  Neither indicated 
that there exists additional evidence the appellant desires 
VA to consider before adjudicating her claim.  Under the 
circumstances, the Board finds no basis to conclude material 
prejudice occurred due to a substantive notice defect, 
including that due to timing of the notice.     
 
VA's duty to assist a claimant in substantiating the claim 
(38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical records, VA and 
private clinical records, VA and non-VA medical opinions 
appropriate to this claim, lay statements, and hearing 
testimony.  Despite appropriate notice during the appeal, the 
appellant has not identified sources of missing evidence that 
she desires VA to consider before adjudicating the appeal.  
Therefore, the Board finds no basis to conclude that a 
decision on the merits of this claim would be premature or 
contrary to the appellant's due process rights.          


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


